Exhibit 10.68

 

AMENDMENT TO

CINERGY CORP. DIRECTORS’ DEFERRED COMPENSATION PLAN

 

The Cinergy Corp. Directors’ Deferred Compensation Plan (the “Plan”) is amended,
effective as of December 19, 2006, as follows:

  1. Section 4.3 of the Plan is hereby amended by adding the following new
paragraph at the end thereof:

“Notwithstanding anything contained herein to the contrary, each phantom unit of
Common Stock credited to a Participant’s Unit Account on the Distribution Date
shall be converted, as of the Distribution Date, into phantom units of Spectra
Energy Corp common stock and phantom units of Common Stock and reallocated as
follows:

  (a) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Common Stock represented actual shares of Duke Energy Corporation as of the
Record Date, the resulting number of phantom units of Spectra Energy Corp common
stock being rounded down to the nearest whole unit.

  (b) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the Unit Account and credited to a
separate individual account established and maintained for the exclusive purpose
of accounting for the Participant’s deferred amounts which is accrued in terms
of a theoretical number of units of Spectra Energy Corp common stock (the
“Spectra Unit Account”), effective as of the Distribution Date. The Spectra Unit
Account shall thereafter be subject to the same adjustment provisions related to
cash dividends and changes in Spectra Energy Corp common stock as apply to the
Unit Account in Section 4.3 hereof.

  (c) A Participant may elect, pursuant to rules and procedures prescribed by
Duke Energy Corporation, to reallocate amounts deemed invested in the Spectra
Unit Account into the Unit Account or the Deferred Compensation Account. The
Spectra Unit Account shall be closed to additional deferrals and to transfers
from any other deemed investment option.

  (d) Capitalized terms used in this Section 4.3 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.”

  2. Article 6 of the Plan is hereby amended by adding the following new
Section 6.4 at the end thereof:

  “6.4 Payment of Deferred Fees Credited to the Spectra Unit Account.
Notwithstanding anything contained in this Article 6 or Article 8 to the
contrary, the amounts credited to a Participant’s Spectra Unit Account will be
distributed in the form of cash.”

  3. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved effective as of the date set forth herein.

 

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and Chief   Administrative Officer

 

Date: 12/19/06